Title: To James Madison from Tobias Lear, 26 May 1808
From: Lear, Tobias
To: Madison, James



duplicate.Sir,
Algiers, May 26th: 1808.

I have the honor to enclose a duplicate of my respects to you of the 12th. ultimo, Since which nothing new has occurred relative to our affairs here.  As several of the Corsairs of this Regency have returned from their Cruize since the affair of the 31st. of March, and some of them had spoken American Vessels without offering any molestation, I have written to our Consul in Alicante, as well as to those in other parts of this Sea, with which we have had any communication, to let them know that our Vessels could navigate with safety; but, at the same time, advising them to be much on their guard.
I shall soon be in want of more Copis of our Mediterranean Passports, as I have been called upon to furnish them for the Cruizing Gun boats of the Regency, which has taken twelve, and they have also fitted out several small vessels (which have been brought in as Prizes) as Cruizers, carrying from 4 to 16 Guns, in all six.  I hope I have enough for any demand until I can receive a supply.  But to guard against that inconvenience as much as possible, I have written to Mr. Coxe at Tunis, and Mr. Davis at Tripoli, to send me as many as they can spare, without detriment to their respective Offices.
On the 30th. ultimo, an outrage similar to that exercised on the Danish Consul on the 25 of march, was committed on M. Faissinet, the Dutch Consul here, and, if possible, with more agrevating circumstances.  The Biennial Present was due on the last of April; but he had been pressed to pay it sooner.  He informed the Dey that he expected Orders respecting it by the Courier from Alicante, which arrived on the 29th. of April, but brought no letters for him respecting it.  He was sent for to the Palace, where he was not even admitted to an Audience of the Dey; and after some conversation with the Carnayee, or Prime Minister, he was seized by a Chour and carried ignominiously to the Prison, and chained in the open Court or Area, with the vilest malefactors.  The Danish Consul and myself were the only two then in town.  We immediately visited him, and with much difficulty I obtained his removal into an Apartment of the Prison.  The next day all the Consuls met at the house of the Dutch Consul, to console his afflicted family and take measures for his enlargement.  We sent to the Dey for an Audience, which was refused.  We then went to the Minister of the Marine, and told him, that as we could not have an Audience of the Dey, we must request him to represent to the Dey that the motive for our wishing for an Audience was, to know if it was his intention, to respect our treaties or not, that we might inform our Governments accordingly.  He promised to communicate this to the Dey, and obtain an Audience for us, if possible.  We then visited the Dutch Consul, who had been sent to the Marine in Chains to work with the other Slaves, who were all free from their Chains, to make his Situation the more marked.  The Dutch Consul is far advanced in years, and very infirm.  He has resided as Consul here upwards of 24 years, Has an excellent Wife, and a fine family of eight Children, all of whom, excepting one, were born in Algiers, and he has always stood well with the Government here.  In the afternoon we again waited on the Minister of Marine, who informed us that the Dey would not see us; and also that the Dutch Consul would remain in Chains until he should pay his Biennial Present.  Some very warm remonstrances and altercations took place before we left him.  The next morning we met again at the Dutch Consul’s House, and went from thence to the Marine, where we informed the Minister, that as we could not obtain an Audience of the Dey, we had determined to charter and dispatch a Vessel immediately to Europe with information of this proceeding, and also to say that our intercourse with this Government must be stopped, as we could not even obtain an audience of the Dey.  This seemed to have some effect.  He sent the Captain of the Port to the Palace, who returned soon, and said the Dey would see us at one o’clock.  We went at the hour, and on entering, the Dey commenced by saying that he had put the Dutch Consul in Chains because he had promised his Biennial Present on the Arrival of the Courier; and after her arrival had said that he did not receive any Orders or means by her for that purpose.  We told him that the object of our asking an Audience was not to speak on the Affairs of the Dutch Consul; but to know from him whether he intended to respect our treaties or not, in that part which gives personal security to the Consul &c.?  He evaded the question for some time; at length said, that if a Consul did not comply with the usual Customs of Presents &c., as well as the stipulations of the Treaty he should take such measures as he pleased to force him to do it.  We observed that it was very well, and that we should inform our Governments accordingly.  The French Consul then said that he knew the Dutch Consul had not received any letters from his Government by the Courier; altho’ he had a right to expect them; and that it was wrong to punish an individual for what he could not controul or prevent &c. &c.  After some conversation he gave orders for releasing the Dutch Consul from his Chains and confinement.
An official statement of this transaction has been drawn up, and each Consul furnished with one signed and sealed by all the Consuls; as well as of our agreement to apply to our respective Governments for instructions how to act whenever an occurrence of this kind shall take place again, as mentioned in my letter of the 12h. of April.  These are entered in the Records of my Office here, and Copies shall be transmitted by the first conveyance which may offer to carry them with safety, And my accounts will be forwarded at the same time.
The Danish Consul gave his Biennial present early in this month.
The disputes between this Regency & France seem to be settled; as I see by a Proclamation in a French Gazette, that the Emperor considers the releasing the Slaves in March last, as complying with his demands, and orders are given to respect the Algerines accordingly.  But I presume that new difficulties will arise, as one of their Corsairs has already sent in a Ragusian Vessel with a valuable Cargo, which has been condemned and sold, and the people kept in Slavery; and there is no doubt but they will continue to harrass the Corsicans, Genoise and others under the French protection.  But they will probably terminate as the last have done!!!
All the Cruizers of this place are now out, excepting two frigates, a Xebeck and a Polacre, all of which, however, are ready for sea.  Their Gun boats have not been out this year; but are intended to go against Tunis, if the War should be pushed to extremities, of which at present there seems to be some doubt, notwithstanding both sides have made great preparations, as a Cassaga Bashaw has lately been here from Constantinople, viâ Tunis, bringing the Castan of the new Sultan to the Dey; and as he left this a few days ago, for Tunis, on his return home, it is conjectured that an accommodation will take place through him. 
I yesterday received a letter from Mr. Coxe, at Tunis, of the 16th. instant, stating that all our affairs there were in a state of tranquility.  This letter was brought by a French Corvette, the same which was here in February last, as mentioned in my former letters.  She had been with the Toulon fleet into the Archipellago &c. and has since been cruizing in this sea unmolested, notwithstanding all the boasted vigilence of the English.
A Corsair of this place has sent in four Sicilian Vessels and 67 Slaves, which were condemned as usual without any interference.  The English still stand well here, but there has been no Vessel of War of that nation here for 5 Months past, ’till the 20t. instant, when a Brig came for fresh stock for Lord Collingwood’s fleet, which is off Toulon and Minorca.  She sailed on the 21st.
Early in this month a Schooner Lettre of Marque came here from Gibraltar.  On board her were three Sailors who called themselves Americans, said they had been cast away in October last in the Bay of Tangier, in a Brig from New York, the Louisa and Betsey, Captain Vendine; and had Certificates to that effect from Mr. Simpson; but without saying whether they were Americans or not.  They applied to me for Certificates to protect them from being impressed by an English Vessel; saying that they had lost their protections &ca.  But as they were in voluntary Service under another flag, had been in Tangier and Gibraltar, where they might have obtained Certificates if entitled to them, and confessed that they might have entered on board American Vessels in Gibraltar, if they had liked the Voyage, I did not think proper to comply with their request.  The Schooner went from hence to Tunis.
I am without any letter from the U. States since your respected favor of the 14t. of July last; but I know that the Embargo must prevent any direct communication; and altho’ I greatly feel the inconvenience of the want of information; yet when I reflect on the great good which must result to our Country from that wise and salutary measure, I willingly acquiese in any inconvenience which I may suffer from thence: And the President may rely upon my doing any thing & every thing in my power to preserve the interest and honor of our Country in those affairs committed to my charge.  But whenever the period shall arrive (which I hope is not far distant) that we can say our affairs in these Regencies are on a secure and respectable footing, I shall ask permission to return to my native Country, or exchange my situation for one less irksome.  On this I shall take the liberty of enlarging in a future letter.
I have not heard from Tripoli since October last.  By the arrival of the Courier from Alicante I received a letter from Baron Storgueler, Imperial Consul in Lisbon, saying that he held a Bill on me drawn by Gorge Davis Esq. in favor of Bryan McDoneaugh Esqr. for $5,000, dated in October last, and wishing to know how it would be paid.  I have informed him, that I should honor it, whenever it shd. be presented to me; or if it could be paid by any arrangement with our Consul in Lisbon, or by any other means so that I should be secured on behalf of the U. States, and no loss accrue to them thereby, I would take any measures he should point out to accommodate him.  This is the first of my hearing of the Bill since Mr. Davis informed me he had drawn it.
1st. 1124. 1497. 1565. 673. 1513. 1333. 456. 1415. 1465. 
194. 1906. 1127. 1513. 1107. 1068. 950. 218. 1127. 1207. 563. 604. 
677. 342. 800. 1421.
2d. 298. 988. 592. 924. 1474. 1073. 1054. 963. 397. 
264. 1362. 90. 1517. 636.
I pray you to accept the assurances of high respect and sincere attachment with which I have the honor to be Sir, Your most faithful and most Obedt: Servt.

Tobias Lear

